DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostner et al. (EP 3076137 – copy provided by Applicant on 3/14/2019).
Re claim 1, Kostner discloses a medical device 1 (Fig 3), comprising: a device housing 2 (Fig 2,3); an in-line thermal mass flow sensor 12+13a+13b (Fig 3; “the heat source 12 and the temperature sensors 13a, 13b may be formed by an integrated circuit”, Para 41) comprising a heater 12 (Fig 3; Para 37) and at least one temperature sensor 13a,13b (Fig 3; Para 37), the in-line thermal mass flow sensor being vertically mounted on or in the device housing with flow through the in-line thermal mass flow sensor being in one of an upward direction or a downward direction (although the orientation of Fig 3 on the page appears to show flow D in the horizontal direction and the sensor 12+13a+13b horizontally mounted on the device housing 2, Kostner does not recite that flow must be in the horizontal direction, but rather states in Para 16 that “the flow direction D does not matter” (wherein “flow direction D” is defined in Para 37 as being the direction of liquid L flow); therefore, Kostner supports the device being used in any orientation, including rotation of 90 degrees from the orientation shown in Fig 3; one of ordinary skill in the art would recognize that a rotation of 90 degrees would result in the sensor 12+13a+13b being vertically mounted on the device and flow through the sensor being in one of an upward or downward direction), the in-line thermal mass flow sensor being configured to measure a flow rate of a fluid through the medical device (Para 37); and at least one electronic processor 7 (Fig 3) programmed to: read the flow rate of the fluid measured by the in-line thermal mass flow sensor (Para 44) and detect at least one bubble in the fluid based on the measured flow rate (Para 45,47).
Re claim 3, Kostner discloses that the at least one temperature sensor of the in-line thermal mass flow sensor includes: a reference temperature sensor 13a (Fig 1) disposed upstream of the heater (as seen in Fig 1; Para 40); and a sensing temperature sensor 13b (Fig 1) disposed with the heater or downstream of the heater (as seen in Fig 1; Para 40).  
Re claim 5, Kostner discloses that the in-line thermal mass flow sensor is vertically mounted into a portion of the device housing (“the heat source 12 and the temperature sensors 13a, 13b may be formed by an integrated circuit that is arranged on the second (component) side 22 of the semiconductor module 2”, Para 41; although the orientation of Fig 3 on the page appears to show flow D in the horizontal direction and the sensor 12+13a+13b horizontally mounted on the device housing 2, Kostner does not recite that flow must be in the horizontal direction, but rather states in Para 16 that “the flow direction D does not matter” (wherein “flow direction D” is defined in Para 37 as being the direction of liquid L flow); therefore, Kostner supports the device being used in any orientation, including rotation of 90 degrees from the orientation shown in Fig 3; one of ordinary skill in the art would recognize that a rotation of 90 degrees would result in the sensor 12+13a+13b being vertically mounted on the device and flow through the sensor being in the vertical direction).
Re claim 21, Kostner discloses that the vertically mounted in-line thermal mass flow sensor avoids bubbles floating asymmetrically at a top of the flow (as set forth above, Para 16 supports orientation of the device 90 degrees from the orientation seen in Fig 3 – the resulting orientation shown in the annotated figure below; in such an orientation, flow D is in the upward direction and the extreme end of flow channel 6 would be above the flow sensor 12+13a+13b – thus, any bubbles at the top of the flow would be above the flow sensor – see the annotated version of figure 3 below that adds hypothetical bubbles at the top of the flow D and shows that they are avoided by flow sensor 12+13a+13b). 

    PNG
    media_image1.png
    592
    894
    media_image1.png
    Greyscale

Re claim 22, Kostner discloses that the detection of the at least one bubble in the fluid is based on at least one of: a derivative of the flow rate at different times or a ratio of average flow rate at different times (wherein the detection of the at least one bubble in the fluid is based on a derivative of the flow rate at different times (a “derivative” by definition is “something that comes from something else” (Merriam-Webster dictionary) – therefore, a “derivative of the flow rate at different times” is “something that comes from the flow rate at different times”; Para 45 sets forth that bubble detection is based on determining change in temperature sensed by the sensors 13a,13b and that determining such a change is dependent on the fluid first flowing past the first sensor 13a (at one time) and subsequently flowing past the second sensor 13b (at a later time) – in other words, a change in temperature cannot be assessed (and thus bubble detection cannot be performed) if fluid is not flowing (i.e. if the fluid doesn’t have a flow rate); thus, the “change in temperature” is a “derivative of the flow rate at different times”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kostner et al. (EP 3076137) in view of Myrick et al. (PG PUB 2010/0143192).
Re claim 7, Kostner discloses that the medical devices issues a warning of a detected bubble in the medical device (Para 21) but does not explicitly disclose that the warning is on a display. Myrick, however, teaches providing a display configured to display a warning of a detected bubble in the medical device (Para 75) for the purpose of informing the user of the presence of the bubble (Para 75). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kostner to include a display that the warning is displayed on, as taught by Myrick et al., for the purpose of informing the user of the presence of the bubble (Para 75). 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kostner’s in-line thermal mass sensor 12+13a+13b is mounted horizontally, not vertically as required by the claims, and that flow through the in-line thermal mass sensor 12+13a+13b is in the positive or negative horizontal direction, not in an upward or downward direction as required by the claims. Applicant also argues that the Examiner’s indication that the device can be rotated 90 degrees, thus resulting in the sensor being mounted vertically and flow being in an upward or downward direction, is not supported by Kostner’s disclosure. The Examiner notes that these arguments are substantially similar to those set forth in Applicant’s previous reply and addressed in the Examiner’s 12/9/2021 Detailed Action.
Regarding both of these arguments, the Examiner respectfully disagrees. As set forth in the above rejection of claim 1, although the orientation of Fig 3 on the page appears to show flow D in a positive horizontal direction and the sensor 12+13a+13b horizontally mounted on the device housing 2, Kostner does not recite that flow must be in the horizontal direction, but rather states in Para 16 that “the flow direction D does not matter” (wherein “flow direction D” is defined in Para 37 as being the direction of liquid L flow); therefore, Kostner supports the device being used in any orientation, including rotation of 90 degrees from the orientation shown in Fig 3. Therefore, the Examiner’s indication of such is supported by Kostner. Thus, the Examiner did not use conjecture or personal knowledge to come to the conclusions set forth in the rejections. 
The Examiner notes that Applicant’s assertion that the context of the teaching of Kostner’s Para 16 in in reference to the flow direction is only “in the positive horizontal direction (e.g., left to right in Fig. 3 of the document) or the negative horizontal direction, and not vertical or horizontal orientation” does not appear to be supported by Kostner nor would one of ordinary skill in the art interpret Kostner in such a manner since one of ordinary skill in the art would recognize that the statement “flow direction does not matter” is not limited to only direction along a single axis (as appears to be argued by Applicant) but rather allows for any possible direction of flow along any axis (vertical axis, horizontal axis, transverse axis, etc.). Additionally, nothing in Kostner functionally or structurally limits direction of flow in a horizontal direction (as appears to be believed by Applicant). 
Applicant argues that the term “derivative” as applied in the rejection of former claim 1 (now dependent claim 22) has been improperly construed by the Examiner and must be interpreted as referring to the mathematical operation of Calculus in view of Applicant’s specification.
Regarding this argument, the Examiner respectfully disagrees. Nothing in Applicant’s disclosure requires the term “derivative” to be interpreted in a manner more narrow than broadest reasonable interpretation nor implies that this term is more narrow than the definition under broadest reasonable interpretation. Applicant’s reference to lines 16-21 of page 3 do not support interpretation of the term “derivative” being more narrow than the broadest reasonable interpretation as the passage only recites “a vertically oriented flow sensor […] which measures derivatives of the flow rate and/or ratios of average flow rate at different times” and “Detection based on derivatives or different in averages”; one of ordinary skill in the art would recognize that neither of these recitations require or imply the more narrow interpretation of the term “derivative” as no reference to a mathematical operation is made.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783